DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Final Rejection of 05/28/2021, Applicant, on 11/29/2021, amended claims 1 and 6. Claims 2 and 7 were canceled. Claims 1, 3-6, and 8-10 are pending in this application and have been rejected below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/01/2021 has been entered.


Response to Amendment
Applicant’s amendments are received and acknowledged. The amended claims overcome the objections and therefore withdrawn.



Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
Applicant contends that the amended claims do not fall under certain methods of organizing human activity as the claims do not recite a relationship between  a customer and a dealer.
The Examiner respectfully disagrees. The claims are directed towards analyzing the IT system of a business, further the independent claims recite mapping service calls and transactions associated with service operations. The Examiner further notes that the amended claims would fall under the category of Mental Processes. The code that is parsed could be printed and parsed by a human under the broadest reasonable interpretation. The Examiner further notes that a human could also draw out a hierarchy of maps with pen and paper and lastly identify the gaps by the parsing of code.
The 101 Rejections are updated and maintained below.

Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive and/or moot in view of the new line of rejections.
The Applicant contends that Bryan/Defour do not teach: 

    PNG
    media_image1.png
    56
    408
    media_image1.png
    Greyscale

The Examiner finds the argument persuasive, however the cited art of Padmalata in view of Bryan does teach the limitation as amended. (See at least Padmalata, [0022, 0018]).
The 103 Rejections are updated and maintained below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the auditing unit identifies gaps.” However, there is no antecedent basis for the “auditing unit” as claim 1 does not recite any mention of  an auditing unit, the Examiner interprets the “auditing unit” to be software and/or hardware.
Appropriate correction is required.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 3-6, 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1 and 3-5 is/are directed to a system/apparatus which is a statutory category and claims 6 and 8-10 are directed to an article of manufacture which is also a statutory category.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1 and 6 recite a series of steps for abstract idea:
Regarding Claims 1 and 6:
 source code reflecting a state of the enterprise IT environment, wherein the source code includes source code of a plurality of software applications of different types, via which software applications of the enterprise IT environment are implemented; and 
… configured to: parse the source so as to identify dependencies between and among different tier elements of the enterprise IT environment across application boundaries of the plurality of software applications
generate a multi-tier hierarchy from the identified dependencies, wherein the multi-tier hierarchy maps, between and within each tier, the enterprise IT environment across the application boundaries
wherein the multi-tier hierarchy at least maps execution dependencies for function, transaction and service calls associated with service operations across the software applications
check IT environment requirements against the enterprise IT environment by examining the multi-tier hierarchy so as to identify gaps in the enterprise IT environment mapped by the multi-tier hierarchy. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental Processes – concepts performed in the human mind” (observation, evaluation, judgement, opinion) and “Certain methods of organizing human activity - commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
 Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The independent claims utilize at least an a database configured to store, processor, and non-transitory computer readable medium. The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). 
Regarding Claims 3-5 and 8-10, the claims are further narrowing the abstract idea as described by the independent claims.
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1, 3-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryan (US 20160291972 A1) in view of Padmalata (US 20140245254 A1).
Regarding Claims 1 and 6; Bryan teaches a system for auditing an enterprise IT environment, the system comprising: a database configured to store source code reflecting a state of the enterprise IT environment, wherein the source code includes source code of a plurality of software applications of different types, via which software applications of the enterprise IT environment are implemented; and (See Bryan, [0020]; For example, complex and complete bottom-up parsing and analysis of the code base, including all legacy and modern business applications that are part of the larger enterprise IT environment, is available which may help eliminate the draw-backs of a top-down approach to mapping, such as the failure to identify many critical elements and dependencies of the applications in an IT environment. There is end-to-end traceability and the ability to perform scenario-based simulations of changes to the code base to identify how changes to the code of legacy and/or modern business applications will impact the overall enterprise IT environment. In that regard, automated generation of cross-application dependency maps may be used to search for and identify impacted high-level use cases, transaction and screen flows, code, data elements, files, and other technical assets across the enterprise IT environment).
a processor executing processor-readable instructions so as to be configured to: parse code, so as to identify dependencies between and among different tier elements of the enterprise IT environment across application boundaries of the plurality of software applications; (See Bryan, [0010]; a computer-implemented method for automating cross-application dependency mapping of an information technology (IT) environment is provided. The method may include the acts of: receiving a source file associated with at least one configuration file specified by a user, parsing the source file by looping through each line in the source file in order to obtain parsed information, analyzing a call hierarchy of each service operation based at least in part on the parsed information from the source file, and generating a call hierarchy report based on the analyzed call hierarchy and further see Bryan, [0050]; In accordance with foregoing embodiments, examples, and/or aspects of the invention, source code of all source files relevant to a desired configuration are automatically parsed and all dependencies between functions and transactions across application boundaries are identified. For any function or transaction, it is possible to identify all relevant callers across application boundaries at any point in time… The embodiments of the invention provide the ability to search all callers of a particular function, transaction, or service across application tiers, and callers may be searched by starting at the application boundary level. In addition, potential orphans and duplicates can be identified at any point, with the call hierarchy function usable to identify duplicates).
generate a multi-tier hierarchy from the identified dependencies, wherein the multi-tier hierarchy maps, between and within each tier, the enterprise IT environment across the application boundaries, and (See Bryan, [0010]; The method may include the acts of: receiving a source file associated with at least one configuration file specified by a user, parsing the source file by looping through each line in the source file in order to obtain parsed information, analyzing a call hierarchy of each service operation based at least in part on the parsed information from the source file, and generating a call hierarchy report based on the analyzed call hierarchy and further see Bryan, [0018]; A system and method for automatically generating cross-application dependency maps for enterprise IT environments is described herein. Automated code parsing techniques, for example, are used to identify dependencies between and among different business applications within the IT environment, including for both legacy and modern business applications. A thorough analysis of the enterprise-wide impact of a programming change, such as, for example, a change to the code of a legacy business application, can be conducted. In one aspect, there is the ability to perform canonical and customized searches of dependent elements between components of the IT environment and generate impact reports that can show how desired changes to particular applications may affect the environment and further see Bryan, [0050]; In accordance with foregoing embodiments, examples, and/or aspects of the invention, source code of all source files relevant to a desired configuration are automatically parsed and all dependencies between functions and transactions across application boundaries are identified. For any function or transaction, it is possible to identify all relevant callers across application boundaries at any point in time. End-to-end traceability of functions, transactions, or services across application boundaries is provided).
wherein the multi-tier hierarchy at least maps execution dependencies for function, transaction and service calls associated with service operations across the software applications; (See Bryan, [0010]; In another aspect of the disclosure, a computer-implemented method for automating cross-application dependency mapping of an information technology (IT) environment is provided. The method may include the acts of: receiving a source file associated with at least one configuration file specified by a user, parsing the source file by looping through each line in the source file in order to obtain parsed information, analyzing a call hierarchy of each service operation based at least in part on the parsed information from the source file, and generating a call hierarchy report based on the analyzed call hierarchy and further see Bryan, [0050]; In accordance with foregoing embodiments, examples, and/or aspects of the invention, source code of all source files relevant to a desired configuration are automatically parsed and all dependencies between functions and transactions across application boundaries are identified. For any function or transaction, it is possible to identify all relevant callers across application boundaries at any point in time. End-to-end traceability of functions, transactions, or services across application boundaries is provided. A call trace may be viewed by starting at any level of the call hierarchy, and the callers can be traced to the source application that invokes the relevant function, transaction, or service. The embodiments of the invention provide the ability to search all callers of a particular function, transaction, or service across application tiers, and callers may be searched by starting at the application boundary level).
While Bryan teaches parsing source code of a plurality of software applications and  generating hierarchy of dependencies, Bryan does not specify examining  to identify gaps between IT environment requirements and IT environment. However, Bryan in view of the analogous art of Padmalata (i.e. software requirements) does teach: to check IT environment requirements against the enterprise IT environment by examining the multi-tier hierarchy so as to identify gaps in the enterprise IT environment mapped by the multi-tier hierarchy: (See Padmalata, [0022]; The present subject matter also facilitates in identifying any gaps in the quality requirements of existing software products. For example, the system may be configured to compare an existing software product with the product quality requirement model. Based on the comparison, the system may generate a gap analysis report indicating the quality requirements that may be missing in the existing software product and further see Padmalata, [0018]; The product quality requirement model may include a taxonomy tree having three levels, namely a primary level, a secondary level, and a tertiary level. The primary level may be configured to define quality characteristics (QCs) which identify the major quality concerns of the software product in focus from overall business perspective, the secondary level may be configured to define sub-QCs associated with each QC, and the tertiary level may be configured to define quality objectives (QOs) that may be associated with each sub-QC). The Examiner notes that Padmalata teaches identifying gaps by comparison to a product quality requirement model which may include a taxonomy tree (i.e. hierarchy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bryan including parsing source code of a plurality of software applications and  generating hierarchy of dependencies, as described above to include identifying gap by Padmalata in order to create model for basic requirements and quality measures of a system (See Padmalata, [0052]; The product quality requirement model extends the quality requirements of the software products by introducing the tertiary level of taxonomy for all software product quality characteristics/sub characteristics. The tertiary level may facilitate in identifying or classifying the quality requirements into various quality characteristics and objectives. Further, the product quality requirement model may facilitate in identifying gaps in defining the quality requirements of existing software products).
Further regarding Claim 6; Bryan teaches a non-transitory computer-readable medium storing instructions that, when read by a processor, causes the processor to perform…; (See Bryan, [0027]; When implemented in software, the elements of the invention are essentially the code segments to perform the necessary tasks. The code segments can be stored in a processor readable medium. Examples of the processor readable mediums include an electronic circuit, a semiconductor memory device, a read-only memory (ROM), a flash memory or other non-volatile memory, a floppy diskette, a CD-ROM, an optical disk, a hard disk, etc.
Regarding Claims 3 and 8; While Bryan teaches a generating a hierarchy and auditing the system within an IT environment, neither further teaches identifying gaps. However, Bryan/Defour in view of the analogous art of Padmalata (i.e. gap analysis) does teach: wherein the auditing unit identifies gaps by checking whether one or more implementations are: different from the requirements, missing for the requirements, and/or does not correspond to the requirements (See Padmalata, [0022]; The present subject matter also facilitates in identifying any gaps in the quality requirements of existing software products. For example, the system may be configured to compare an existing software product with the product quality requirement model. Based on the comparison, the system may generate a gap analysis report indicating the quality requirements that may be missing in the existing software product and further see Padmalata, [0018]; The product quality requirement model may include a taxonomy tree having three levels, namely a primary level, a secondary level, and a tertiary level. The primary level may be configured to define quality characteristics (QCs) which identify the major quality concerns of the software product in focus from overall business perspective, the secondary level may be configured to define sub-QCs associated with each QC, and the tertiary level may be configured to define quality objectives (QOs) that may be associated with each sub-QC). The Examiner notes that Padmalata teaches identifying gaps by comparison to a product quality requirement model which may include a taxonomy tree (i.e. hierarchy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bryan including parsing source code of a plurality of software applications and  generating hierarchy of dependencies, as described above to include identifying gap by Padmalata in order to create model for basic requirements and quality measures of a system (See Padmalata, [0052]; The product quality requirement model extends the quality requirements of the software products by introducing the tertiary level of taxonomy for all software product quality characteristics/sub characteristics. The tertiary level may facilitate in identifying or classifying the quality requirements into various quality characteristics and objectives. Further, the product quality requirement model may facilitate in identifying gaps in defining the quality requirements of existing software products).
Regarding Claims 4 and 9; Bryan/Padmalata teaches wherein the gaps are associated with one or more tiers of the multi-tier hierarchy (See Padmalata, [0018]; The product quality requirement model may include a taxonomy tree having three levels, namely a primary level, a secondary level, and a tertiary level. The primary level may be configured to define quality characteristics (QCs) which identify the major quality concerns of the software product in focus from overall business perspective, the secondary level may be configured to define sub-QCs associated with each QC, and the tertiary level may be configured to define quality objectives (QOs) that may be associated with each sub-QC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Bryan including parsing source code of a plurality of software applications and  generating hierarchy of dependencies, as described above to include identifying gap by Padmalata in order to create model for basic requirements and quality measures of a system (See Padmalata, [0052]; The product quality requirement model extends the quality requirements of the software products by introducing the tertiary level of taxonomy for all software product quality characteristics/sub characteristics. The tertiary level may facilitate in identifying or classifying the quality requirements into various quality characteristics and objectives. Further, the product quality requirement model may facilitate in identifying gaps in defining the quality requirements of existing software products).
Regarding Claims 5 and 10; Bryan/Padmalata teaches wherein the IT environment is a target IT environment (See Bryan, [0003]; When a business application attains legacy status, there is typically hesitation to introduce a change to the legacy code. This hesitation is typically the result of a lack of available subject matter expertise that presents difficulties and challenges in, for example: (1) analyzing the impact on the enterprise IT environment due to a programming change; (2) assessing potential risks posed by a programming change; (3) sizing the change and regression impact; (4) identifying those project stakeholders who may be impacted by a change; (5) planning the regression test; (6) designing the change optimally; and (7) delivering the change quickly and effectively to the business. Conversely, there is a constant need to change the legacy code because of ever-evolving business needs that must be addressed and further see Bryan [0004-5]; If not addressed, these challenges can lead to ineffective IT solutions that force a design that works around making changes to a legacy application. Eventually, this can lead the enterprise to an institutional mindset of delaying any modernization initiatives. [0005] In order to overcome the above challenges and to efficiently and effectively analyze the impact on an enterprise IT system due to a programming change to a legacy business application, the enterprise should be able to easily and quickly identify cross dependencies among applications (both new and legacy) and across the applications' corresponding technology and architectural tiers). The Examiner notes that the system of Bryant address the optimization problem when analyzing the IT environment. 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        


/MEHMET YESILDAG/Primary Examiner, Art Unit 3624